Detailed Action

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 15, 2021 has been entered.
 
Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 25 and 26 has/have been considered but are moot in view of new ground(s) of rejection necessitated by the amendments.

Objections

Claim(s) 11 is/are objected to because of the following informalities:  

In regards to claim 11, the claim recites in line 3 “from at least two sensor devices”. The limitation of “at least two sensor devices” must be preceded by the word . Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 6, 11, 13-15, 17-18 and 22-27 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 1, the claim recites in line 19 “the sensor devices are enabled”, in lines 32-32 “by the first sensor device” and in lines 33-34 “by the first sensor device”. The word “the” in front of the limitation(s) “sensor devices” and “first sensor” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: line 19 “the at least two sensor devices are enabled”, in lines 32-32 “by the first one of the at least two sensor devices” and in lines 33-34 “by the first one of the at least two sensor devices”.
In regards to claim(s) 6, 11, 13-15, 17-18 and 22-24, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 1.

In regards to claim 22, the claim recites in line 2 “the wireless sensor apparatus”. The word “the” in front of the limitation(s) “wireless sensor apparatus” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “the wireless sensing apparatus”.

In regards to claim 25, the claim has the same issues described for claim 1 above. For this reason, the claim is indefinite.

In regards to claim 26, the claim has the same issues described for claim 1 above. For this reason, the claim is indefinite.
Furthermore, the claim recites in line 11 “power to at least the sensor devices”. The word “the” in front of the limitation(s) “sensor devices” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “power to the at least two sensor devices”.

In regards to claim(s) 27, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 26.

	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 6, 11, 18, 22, and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarzkopf et al. (US-9,986,313) in view of Drake et al. (US-2008/0165001), Hoeksel et al. (US-2010/0302009), Rumler et al. (US-10,291,292) and Burnette et al. (US-2017/0181628).

In regards to claim 1, Schwarzkopf teaches a wireless sensing apparatus [fig. 2]. Also, Schwarzkopf teaches that the apparatus comprises a housing containing at least two sensor devices each sensor device configured to detect an environmental attribute in its vicinity [fig. 2 elements 01 (housing) and elements 07, 08, 09, 10, 11, 12, 13, 20 and 24 (at least two sensor devices each detecting an environmental attribute in its vicinity), fig. 3A (housing), col. 7 L. 11-17, col. 9 L. 9-21]. Furthermore, Schwarzkopf teaches that the housing contains wireless communication circuitry configured to transmit telemetry data from the at least two sensor devices [fig. 2 elements 14, 15, 34 
Schwarzkopf teaches that a second sensor of the at least two sensor devices is used to verify what was sensed by a first sensor of the at least two sensor devices [col. 10 L. 59-67, col. 11 L. 1-10]. However, Schwarzkopf does not teach that the first sensor of the at least two sensor devices is a tilt sensor and that the second sensor of the at least two sensor devices is also a tilt sensor.
On the other hand, Drake teaches that the at least two sensor devices can be a first tilt sensor and a second tilt sensor used to verify the data sensed by the first sensor [par. 0016 L. 1 and L. 4, par, 0041 L. 1-7, par. 0045 L. 1-3, par. 0047 L. 12-13]. These teachings mean that the at least two sensor devices are configured to detect the same environmental attribute, wherein the environmental attribute is inclination and the at least two sensor devices are tilt sensors.
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Drake’s teachings of using having a tilt sensor and a second sensor measuring the same environmental attribute in the apparatus taught by Schwarzkopf because it will permit the apparatus to measure inclination of a structure and prevent false positives when measuring inclination.
The combination of Schwarzkopf and Drake teaches that the apparatus is configured to receive configuration data wirelessly for the wireless sensing apparatus 
On the other hand, Hoeksel teaches that a wireless sensing apparatus can comprise a housing containing a near field communications (NFC) circuitry configured to receive configuration data for the wireless sensing apparatus from an external device [fig. 1 element 110, par. 0044 L. 1-5, par. 0048, par. 0051 L. 1-4].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Hoeksel’s teachings of using NFC to receive configuration data in the apparatus taught by the combination because it will permit a technician to configure the apparatus locally using a wireless reading unit.
The combination of Schwarzkopf, Drake and Hoeksel, further teaches that the processor is configured to change the wireless sensing apparatus from a first mode of operation to a second mode of operation, wherein the first or second mode operation is a normal operation mode in which the wireless communication circuitry and the at least two sensor devices are enabled, and the other of the first or second mode of operation is a low power mode, the low power mode having a lower consumption than the normal operation mode [see Schwarzkopf col. 10 L. 59-67, col. 11 L. 1-9, col. 25 L. 20-26, col. 35 L. 55-60].  
The combination also teaches that the processor unit cooperates with a NFC controller to receive configuration data via a NFC antenna [see Hoeksel fig. 1 elements 113 (NFC antenna) and 114 (NFC controller), par. 0044 L. 1-5, par. 0045 L. 1-2, par. 0048, par. 0051 L. 5-14]. However, the combination does not teach that the processor unit changes the wireless sensing apparatus from the first mode of operation to the 
On the other hand, Rumler teaches that a signal received by NFC can be used to change the operation mode of an apparatus from first mode of operation (a low power mode) to second mode of operation (a normal operation mode) [col. 40 L. 31-39, col. 41 L. 18-24].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Rumler’s teachings of changing the mode of operation of the apparatus using a signal received by the NFC circuitry in the apparatus taught by the combination because it will permit a technician to locally obtain the latest sensor data from all the sensors of the apparatus.
The combination of Schwarzkopf, Drake, Hoeksel and Rumler further teaches that a first one of the at least two sensor devices has a lower operating current draw than a second one of the at least two sensor devices [see Schwarzkopf col. 10 L. 59-67, col. 11 L. 1-9]. Also, the combination teaches that the first one of the at least two sensor devices is configured to remain enabled when the wireless sensing apparatus is configured in the low power mode; and that the second one of the at least two sensor devices are disabled when the wireless sensing apparatus is in the low power mode [see Schwarzkopf col. 10 L. 59-67, col. 11 L. 1-9]. Furthermore, the combination teaches that the wireless sensing apparatus is configured to change from the low power mode to the normal operating mode in response to the first one of the at least two sensor devices making a detection indicative of one or both of: a change of at least a predetermined magnitude in an environmental attribute detected by the first one of the 
The combination of Schwarzkopf, Hoeksel and Rumler does not teach that the wireless communication circuitry is disabled when the wireless sensing apparatus is in the low power mode.
On the other hand, Burnette teaches that a wireless sensing apparatus can also disable the wireless communication circuitry when the apparatus is in the low power mode [par. 0069 L. 15-17].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Burnette’s teachings of disabling the wireless communication circuitry in the low power mode in the apparatus taught by the combination because it will permit to further save power when a preliminary condition has not been detected.

In regards to claim 6, the combination of Schwarzkopf, Drake, Hoeksel, Rumler and Burnette, as applied in claim 1 above, further teaches that one or more sensor devices of the at least two sensor devices and the wireless communication circuitry are disabled when the wireless sensing apparatus is in the low power mode [see Schwarzkopf col. 10 L. 59-67, col. 11 L. 1-9, see Burnette par. 0069 L. 15-17].
  
In regards to claim 11, the combination of Schwarzkopf, Drake, Hoeksel, Rumler and Burnette, as applied in claim 1 above, further teaches that a memory of the 

In regards to claim 18, the combination of Schwarzkopf, Drake, Hoeksel, Rumler and Burnette, as applied in claim 1 above, further teaches that the environmental attribute comprises an attribute of a structure and that the wireless sensing apparatus comprises a fixing for attaching the housing to a surface of the structure [see Schwarzkopf col. 11 L. 41-47, col. 12 L. 19-23, col. 17 L. 54-61, see Drake par. 0052 L. 4-8].  

In regards to claim 22, the combination of Schwarzkopf, Drake, Hoeksel, Rumler and Burnette, as applied in claim 1 above, further teaches that the wireless sensing apparatus is adapted for fastening to a civil engineering structure for monitoring a track, track bed, tunnel, bridge or building [see Schwarzkopf col. 12 L. 19-29, col. 17 L. 54-61].  

In regards to claim 25, the combination of Schwarzkopf, Drake, Hoeksel, Rumler and Burnette, as shown in claim 1 above, teaches a wireless sensing apparatus performing the claimed functions. Therefore, the combination also teaches the claimed method.
In regards to claim 26, the combination of Schwarzkopf, Drake, Hoeksel, Rumler and Burnette, as shown in claim 1 above, teaches a wireless sensing apparatus performing the claimed functions. Therefore, the combination also teaches the claimed device. Furthermore, the combination teaches that the apparatus comprises at least one computer storage that is not a transitory signal and that comprises instructions executable by at least one processor to perform the method [see Schwarzkopf col. 10 L. 52-55].   

In regards to claim 27, the combination of Schwarzkopf, Drake, Hoeksel, Rumler and Burnette, as shown in claim 1 above, teaches that the NFC circuitry comprises the controller (processor), an application and the NFC antenna [see Hoeksel fig. 1 elements 114 (controller/processor), 113 (antenna) and 116 (application), par. 0045 L. 1-8]. It is inherent that the application must be stored in memory. In other words, the NFC circuitry also comprises a memory. 

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarzkopf et al. (US-9,986,313) in view of Drake et al. (US-2008/0165001), Hoeksel et al. (US-2010/0302009), Rumler et al. (US-10,291,292) and Burnette et al. (US-2017/0181628) as applied to claim(s) 1 above, and further in view of Firth (US-2006/0080850).

In regards to claim 23, the combination of Schwarzkopf, Drake, Hoeksel, Rumler and Burnette, as applied in claim 1 above, teaches that the housing comprises a 
On the other hand, Firth teaches that a housing comprising a base and a cap can attach the base with the cap using a press fit snap joint, wherein the press fit snap joint is permanently broken if the cap is removed from the base to prevent the cap from being reattached to the base, thereby acting as a tamper-evident seal for the housing [par. 0042 L. 8-17].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Firth’s teachings of connecting the cap with the base with breakable press fit snap joint in the apparatus taught by the combination because it will permit a user to detect when the apparatus has been tampered.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarzkopf et al. (US-9,986,313) in view of Drake et al. (US-2008/0165001), Hoeksel et al. (US-2010/0302009), Rumler et al. (US-10,291,292) and Burnette et al. (US-2017/0181628) as applied to claim(s) 1 above, and further in view of Firth (US-2006/0080850) and Sengstaken (US-2015/0130637).

In regards to claim 24, the combination of Schwarzkopf, Drake, Hoeksel, Rumler and Burnette, as applied in claim 1 above, teaches that the housing comprises a 
On the other hand, Firth teaches that a housing comprising a base and a cap can attach the base with the cap using a press fit snap joint, wherein the press fit snap joint is permanently broken if the cap is removed from the base to prevent the cap from being reattached to the base, thereby acting as a tamper-evident seal for the housing [par. 0042 L. 8-17]. This means that the housing is tamperproof.
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Firth’s teachings of connecting the cap with the base with breakable press fit snap joint in the apparatus taught by the combination because it will permit a user to detect when the apparatus has been tampered.
The combination of Schwarzkopf, Hoeksel and Firth does not teach that the housing provides a sealed environment.
On the other hand, Sengstaken teaches that the housing of a sensing apparatus can provide a sealed environment [par. 0023 L. 8-11].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Sengstaken’s teachings of making the housing to be sealed from the environment in the apparatus taught by the combination because it will permit the housing to protect all the electronics of the apparatus from the external environment.


Allowable Subject Matter

Claim(s) 13-15 and 17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In regards to claim 13, the prior art cited in this action fails to teach either by anticipation or combination the following limitations: the at least two sensor devices, the processor unit, the wireless communications circuitry and the NFC controller are disposed on a first Printed Circuit Board (PCB) assembly; and the wireless communication antenna and the NFC antenna are disposed on a second PCB assembly.  

In regards to claims 14-15 and 17, the claims would be allowable due to their dependency on claim 13.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685